Title: From Thomas Jefferson to George Jefferson, 15 October 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  
                     Dear Sir
                  
                  Washington Oct. 15. 04.
               
               I recieved last night your favor on the subject of the double paiment of my order to Moran. that it should be your loss, I can never consent. it was paid for my honor, and must be my loss. tho’ paid by mistake yet as you were not to gain by the paiment so you must not lose. I have written to mr Lilly, my manager, to go immediately in pursuit of Moran & Miller, to see if both, or which has been guilty of the cheat, and if the money is not instantly returned, to prosecute criminally for it. this I think a duty to society. can you inform me who William Irvine is, and whether he bore an order from Moran, as he perhaps can throw some light on the transaction.
               We begin to be in want of our coal, as none is to be had here. I expect a box has been sent to you from Monticello addressed to me at this place, which I will pray you to forward with the coal if they should be on hand together. I salute you with sincere affection & respect.
               
                  
                     Th: Jefferson
                  
               
            